Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32947 iShares ® S&P GSCI ™ Commodity-Indexed Trust (Exact name of registrant as specified in its charter) Delaware 51-6573369 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Product Research & Development (Address of principal executive offices) (415) 670-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No ☒ Table Of Contents Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Statements of Financial Condition at September 30, 2014 and December 31, 2013 1 Statements of Operations for the three and nine months ended September 30, 2014 and 2013 2 Statements of Changes in Shareholders ’ Capital for the nine months ended September 30, 2014 and the year ended December31,2013 3 State ments of Cash Flows for the nine months ended September 30, 2014 and 4 Schedules of Investments at September 30, 2014 and December 31, 2013 5 Notes to Financial Statements 6 Item 2. Management ’ s Discussion and Analysis of Financial Condition and Results of Ope rations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 22 Table Of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Financial Condition (Unaudited) At September 30, 2014 and December 31, 2013 September 30, December 31, Assets Current Assets Cash and cash equivalents $ $ Short-term investments(a) Short-term investments held at brokers (restricted)(b) Total Assets $ $ Liabilities and Shareholders’ Capital Current Liabilities Payable for variation margin on open futures contracts (Note 9) $ $ Sponsor’s fees payable Total Liabilities $ Commitments and Contingent Liabilities (Note 7) — — Shareholders’ Capital Shares, no par value, unlimited amount authorized (at redemption value) – 33,150,000 issued and outstanding at September 30, 2014 and 36,400,000 issued and outstanding at December 31, 2013 Total Shareholders’ Capital Total Liabilities and Shareholders’ Capital $ $ Net Asset Value per Share $ $ (a) Cost of short-term investments at September 30, 2014 and December 31, 2013: $936,712,459 and $1,111,804,587, respectively. (b) Cost of short-term investments held at brokers (restricted) at September 30, 2014 and December 31, 2013: $50,425,989 and $53,997,606, respectively. See notes to financial statements. 1 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Operations (Unaudited) For the three and nine months ended September 30, 2014 and 2013 Three Months Ended Nine Months Ended September 30, September 30, Investment Income Interest $ Total investment income Expenses Sponsor’s fees Brokerage commissions and fees — Total expenses Net investment loss ) Net Realized and Unrealized Gain (Loss) Net realized gain on short-term investments Net realized loss on futures contracts ) Net change in unrealized appreciation/depreciation on futures contracts ) ) Net realized and unrealized gain (loss) Net gain (loss) $ ) $ $ ) $ ) Net gain (loss) per Share $ ) $ $ ) $ ) Weighted-average Shares outstanding See notes to financial statements. 2 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Changes in Shareholders’ Capital (Unaudited) For the nine months ended September 30, 2014 and the year ended December 31, 2013 Nine Months Ended September 30, 2014 Year Ended December 31, 2013 Shareholders’ Capital, Beginning of Period $ $ Contributions Redemptions ) ) Net investment loss ) ) Net realized gain (loss) on short-term investments ) Net realized loss on futures contracts ) ) Net change in unrealized appreciation/depreciation on futures contracts ) Shareholders’ Capital, End of Period $ $ See notes to financial statements. 3 Table Of Contents iShares® S&P GSCI™ Commodity-Indexed Trust Statements of Cash Flows (Unaudited) For the nine months ended September 30, 2014 and 2013 Nine Months Ended September 30, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Purchases of short-term investments ) ) Sales/maturities of short-term investments Accretion of discount ) ) Net realized gain on short-term investments ) ) Change in operating assets and liabilities: Cash and cash equivalents held at brokers (restricted) — Receivable for variation margin on open futures contracts — Interest receivable Payable for variation margin on open futures contracts Sponsor’s fees payable ) Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities Contributions Redemptions ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and Cash Equivalents Beginning of period End of period $ $ See notes to financial statements. 4 Table Of Contents iShares ® S&P GSCI ™ Commodity-Indexed Trust Schedules of Investments (Unaudited) AtSeptember30 ,2014andDecember31 September 30, Face Amount Security Description Fair Value United States Treasury bills(a) : $ 0.03% due 10/16/14 $ 0.03% due 10/30/14 0.03% due 11/13/14 0.05% due 11/20/14 0.03% due 11/28/14 0.03% due 12/04/14 0.01% due 12/18/14 0.06% due 01/08/15 0.06% due 01/15/15 0.06% due 01/22/15 0.06% due 01/29/15 0.06% due 02/05/15 0.05% due 02/12/15 0.05% due 02/19/15 0.05% due 03/12/15 Total United States Treasury bills (cost: $ 987,138,448) – 100.81%(b) $ (a) A portion of the above United States Treasury bills are posted as margin for the Trust’s Index Futures position as described in Note 2D. (b) Percentage is based on shareholders’ capital. As of September 30, 2014, the open futures contracts were as follows: Number of Contracts Expiration Date Current Notional Amount Net Unrealized Depreciation December 2014 $ $ December 31, 2013 Face Amount Security Description Fair Value United States Treasury bills(a) : $ 0.01% - 0.13% due 01/16/14 $ 0.07% due 02/13/14 0.07% due 02/20/14 0.04% due 02/27/14 0.05% - 0.08% due 03/06/14 0.08% due 05/01/14 0.08% due 05/08/14 0.09% due 05/15/14 0.09% due 06/12/14 0.09% due 06/19/14 Total United States Treasury bills (cost: $1,165,802,193)– 99.55%(b) $ (a) A portion of the above United States Treasury bills are posted as margin for the Trust’s Index Futures position as described in Note 2D. (b) Percentage is based on shareholders’ capital. As of December 31, 2013, the open futures contracts were as follows: Number of Contracts Expiration Date Current Notional Amount Net Unrealized Depreciation March 2014 $ $ See notes to financial statements. 5 Table Of Contents iShares ® S&P GSCI ™ Commodity Indexed Trust Notes to Financial Statements (Unaudited) September 30, 2014 1 - Organization The iShares® S&P GSCI ™ Commodity-Indexed Trust (the “Trust”) was organized as a Delaware statutory trust on July 7, 2006 and commenced operations on July10,2006. iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, is the “Sponsor” of the Trust (the “
